 HOOD INDUSTRIES, INC.597Hood Industries, Inc., and its Wholly Owned Sub-sidiary, B & K Transportation, Inc. and Team-sters Local 25, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen &Helpers of America. Case -CA-14624March 20, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 17, 1979, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Subsequent to the close of the hearing, the Administrative Law Judgegranted Respondent's request to correct the transcript. In accord withthe grant of this request, the testimony of Bruce Hood, as quoted in theunderlying Decision, should have read that he was advised by legal coun-sel prior to the election that "after the election we could still-go out ofthe trucking business."2 In its brief, Respondent claims that the Administrative Law Judgeinadequately distinguished Kingwood Mining Company, 210 NLRB 844(1974). While Respondent correctly points out that Kingwood involvedthe subcontracting of unit work, i.e, mining operations, this change of op-erations was part of a larger restructuring of Kingwood's operationswhich caused it to cease all mining and concentrate its resources exclu-sively on processing purchased coal through its coal tipple. This tipplehad been used predominately to process coal extracted by independentmining operations. The Board majority, Member Jenkins dissenting,found that Kingwood had no obligation to bargain about such a basicmanagement decision. In contrast, the Board has repeatedly found thatdelivery services connected to retail or manufacturing enterprises maynot be eliminated without bargaining over such a decision and its effects.Walker Company, 183 NLRB 1322 (1970); Town & Country ManufacturingCompany. Inc., 136 NLRB 1022 (1962), enfd. 316 F.2d 846 (5th Cir.1963); cf. R & H Masonry Supply. Inc., 238 NLRB No. 149 (1978). More-over, such a defense is not available where, as here, the decision to ceasedelivery operations is discriminatorily motivated. Jays Foods, Inc., 228NLRB 423 (1977), enfd. in part 573 F.2d 438 (7th Cir. 1978), cert. denied439 U.S. 859; Townhouse T V & Appliances, 213 NLRB 716 (1974), enfd.as modified 531 NLRB 826 (7th Cir. 1976).3 In adopting the Administrative Law Judge's recommendation thatRespondent be ordered to reestablish its trucking operation, we find itnecessary to clarify a statement in the remedy section of his Decision that"(T]he Board has not ordered such a status quo ante remedy in situationswhere it would be punitive because it would cause undue economichardship,"citing Great Chinese American Sewing Company, 227 NLRB1670 (1977). The Great Chinese case involved a unique situation, and themajority, rather than forcing the reestablishment of a clearly unprofitable248 NLRB No. 89ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hood Indus-tries, Inc., and its wholly owned subsidiary, B & KTransportation, Inc., Wakefield, Massachusetts, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.operation, found that the policies of the Act were sufficiently fulfilled bya full make-whole order covering the employees of the terminated plantThen-Member Fanning would have ordered the respondents to reopenthe closed plant.We continue to adhere to the well-established principle that, in casesinvolving discriminatory conduct, the restoration of the status quo ante isthe proper remedy unless the wrongdoer can demonstrate that thenormal remedy would endanger its continued viability See Lion Uniform.Janesville Apparel Division, 247 NLRB No. 123 (1980); R & H MasonrySupply, Inc., supraWe have modified the Administrative Law Judge's notice to conformwith his recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate em-ployees concerning union activities.WE WILL NOT threaten employees that theywould be discharged because of their union ac-tivity.WE WILL NOT discharge or otherwise dis-criminate against any employee because of theunion activity of our employees.WE WILL NOT contract out bargaining unitwork because of the union activities of ouremployees.WE WILL NOT refuse to recognize and bar-gain with Teamsters Local 25, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive collective-bargaining representativeof our employees in the following unit:All full-time and regular part-time chemicaldrivers, truck drivers and shipper-receiversemployed by the Employer at 14 AudubonRoad, Wakefield, Massachusetts, but exclud-ing all office clerical employees, productionand maintenance employees, managerial em-ployees, professional employees, guards andsupervisors as defined in the Act.H O O D I N D S T R E S, IND E R9 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the Act.WE WILL reestablish our own trucking oper-ation.We will offer John Wharton, IrvingSweetser, Roger Morrison, Nils Swanson, andPaul Brown immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make them wholefor their loss of earnings with backpay, plus in-terest.WE WILL, upon request, recognize and bar-gain with said Union as the exclusive collec-tive-bargaining representative of our employ-ees in the bargaining unit set forth above withrespect to wages, hours, and other terms andconditions of employment; and, if an under-standing is reached, WE WILL embody suchunderstanding in a signed agreement.HOOD INDUSTRIES, INC., AND ITSWHOLLY OWNED SUBSIDIARY B & KTRANSPORTATION, INC.DECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge:This case arose upon the filing of a charge on June 14,1978, by Teamsters Local 25 and a complaint dated Sep-tember 15, 1978. The complaint, as amended, chargedHood Industries, Inc., and its wholly owned subsidiary B& K Transportation, Inc., with violations of Section8(a)(1), (3), and (5) of the National Labor Relations Act.Respondent's answer filed September 28, 1978, admittedmost of the jurisdictional allegations in the complaint anddenied that it had committed any unfair labor practices.A hearing was held on October 31 and November 1,1978, in Boston, Massachusetts. General Counsel and Re-spondent filed briefs on January 17 and January 15, 1978,respectively.Upon the entire record in this case, including the tran-script, exhibits, briefs, and from observation of the wit-nesses, I make the following:FINDINGS OF FACTRespondent Hood Industries Inc. (Hood), is a Massa-chusetts corporation engaged in the manufacture and saleof polyurethane foam products. Located at 14 AudubonRoad, Wakefield, Massachusetts, Hood is admittedly anemployer engaged in commerce within the meaning ofthe Act. Hood is jointly owned and operated by BruceHood, president, and Kenneth Lundstrom, vice presi-dent.Prior to February 1978, Hood employed James Foleyto handle the distribution of its products. The transporta-tion of chemicals, however, was done by Hood with itsown drivers and equipment.' Foley owned and main-tained his trucks and tractors and also hired the driversto perform the hauling of Hood's products. Under thisarrangement, Hood paid Foley $21 per hour, of which$5 was deducted and paid directly to the drivers. Up to30 percent of the trucking was subcontracted by Foleyto outside firms at a rate of about $18 per hour.In January 1978, Foley became terminally ill. Con-cerned about his family and the future of their businessrelationship, Hood purchased all of Foley's equipment,trucks, and permits and formed B & K Transportation,Inc. (B & K), as a corporation under the laws of Massa-chusetts for the sole purpose of transporting or distribut-ing Hood's products. As a wholly owned subsidiary ofHood, it had the same offices and location as the parentcompany at 14 Audubon Road, Wakefield, Massachu-setts. With the purchase of Foley's equipment on Febru-ary 22, B & K became immediately operational and wasofficially in business on April 1, 1978. During this time,B & K employed Foley's wife as a dispatcher.Following an organizational campaign to organize thedrivers of B & K, the Union on April 6, 1978, filed a pe-tition on behalf of "all truck drivers and platform work-ers" employed by Hood Industries (B & K Transporta-tion). Hood was notified of the petition on the same dayand immediately engaged legal counsel for the reasonsstated by Hood in his testimony:Well, I think my opening statement was, "I wantto get out of the trucking business. How do I goabout it?"I think his reply at that point was that if we wentout of the trucking point [sic], that we had alwayshad the right to go out of the trucking business, thatif we went out at that point that we probably wouldbe charged with an unfair labor practice and thatwe should proceed to the point of the election, be-cause half the election would keep still-go out ofthe trucking business.Nevertheless, on April 28, 1978, Respondent's and theUnion's representatives met at the Board's RegionalOffice in Boston, Massachusetts, and signed a Stipulationfor Certification Upon Consent Election. The unit wasdescribed as, "[a]ll full-time and regular part-time chemi-cal drivers, truck drivers, and shipper-receivers em-ployed" by Hood and B & K. The Union won the elec-tion on May 19, 1978, and was certified on May 30,1978.Immediately thereafter, by letter, dated June 1, 1978,Respondent informed the Union:Please be advised that Hood Industries, Inc. andB & K Transportation, Inc. intend to go out of thebusiness respectively of the hauling of chemicals' For this purpose Hood owned a Peterbilt tractor and a chemicaltanker to avoid contamination of its chemical supplies. Hood also leasedseveral trailers and owned a White tractor, used as a "yard horse" tomove these trailers.I HOOD INDUSTRIES, INC.599and the transportation of foam products. As pres-ently contemplated this decision would be fully im-plemented within 30 days. This notice is given inlight of your union being the certified representativeof the affected employees.In the meantime, on May 15, 1978, Respondent's vicepresident, Lundstrom, had a conversation with employeeRoger Morrison, which is best summarized in Morrison'sown words:He asked me if I was going to a Union meeting. Isaid, "What union meeting. I didn't know anythingabout a union meeting. If there is a union meeting,I'm going."I asked him how he knew about it and I didn't.He said he had ways of finding out.Several days later, on May 18, 1978, Lundstrom spokewith employee John Wharton, and according to Whar-ton, stated:The Union has its good points and its bad pointsand that the union would treat you as a number andnot a person and you would end up getting theshaft by the Union. He proceeded to say that theyhad been fair with us and he said also, on top ofthat, that if the Union got in that he would sell theequipment and all of us drivers would be out of ajob.I say well you're the boss and I proceeded to theloading dock to see if there was another load to goout.Pursuant to Respondent's June 1, 1978, letter, advisingthe Union that B & K intended to go out of the truckingbusiness, the parties met on June 9, 1978. The Union wasrepresented by Herbert Salter and Ernest Sheehan, whileBruce Hood and attorney Harold Mack appeared onbehalf of Respondent. Mack explained that the reasonsfor the decision to discontinue the trucking operationwere economic problems, and that in any case, Hoodhad only intended to perform its own trucking on a tem-porary basis. Mack stated that B & K business was goneand that nothing was left. Sheehan disagreed and repliedthat the Union still represented these 10 people and thatsomething had to be done for them. Mack repeated thatthere was nothing left and that nothing could be done.To this Sheehan replied that he would file a charge onbehalf of the employees.Following this meeting, the Union, by letter datedJune 1978, requested Respondent to start negotiations atthe earliest convenience. Respondent answered with aletter, dated June 16, 1979, stating as follows:By letter dated June 1, 1978, you were advisedthat Hood Industries, Inc. and B & K Transporta-tion, Inc. intend to go out of the business respec-tively of the hauling of chemicals and the transpor-tation of foam products. At your request, the partiesmet on June 9 and discussed the subject matter ofthe companies' June I letter. Having afforded yourunion, as the representative of the affected employ-ees, the opportunity to discuss this matter, the em-ployers will proceed to implement their decisions.As for the three shippers-receivers who willremain in the employ of Hood Industries, Inc., theyconstitute only a small portion of the stipulated unitand, standing alone, do not constitute a unit appro-priate for bargaining. For all of the above reasons,your request to commence negotiations must be de-clined.The parties have not met since the June 9 meeting. Atvarious dates thereafter, Respondent discharged six mem-bers of the bargaining unit: On June 15, John Wharton;on June 23, Irving Sweetser; in late June, CharlesMoran; and on September 15, Nils Swanson and RogerMorrison. Paul Brown was also discharged during thistime.2These five drivers were admittedly terminated be-cause B & K went out of the trucking business. CharlesMoran, who had been hauling the chemical tanker, wasreplaced because Respondent had difficulty in reachinghim at his home.3He was replaced by Joe Babcock andJoe Lawrence.AnalysisIt is the General Counsel's position that Respondent,by Vice President Lundstrom and Agent Foley, commit-ted independent 8(a)(l) violations by interrogation andthreats; that Respondent violated Section 8(a)(3) and (1)because of the discriminatory discharges of its truck-drivers; and that Respondent by failing and refusing tobargain with the Union representing the truckdrivers,violated Section 8(a)(5) and (1) of the Act.Respondent, on the other hand, argues that Foley wasnot an agent of Respondent and that, in any case, evi-dence relating to certain statements made by him wereinadmissible because of his death. Respondent argues thatits trucking operation was intended only as a temporarymeasure and that the decision to discontinue it was foreconomic, not union, considerations, and that it had noobligation to bargain over this issue. Even if there wasan obligation to bargain, according to Respondent, it hadafforded that opportunity to the Union.Initially it must be observed that the Board may con-sider as evidence statements of persons who are de-ceased, but that such evidence must be scrutinized withgreat care. Calandra Photo, Inc., and Irwin C. Levin, itsAgent and Member of its Board of Directors, 151 NLRB660, 669 (1965). The record contains testimony by sever-al individuals as to certain statements made by Foley.The General Counsel argues that several of these state-2 Respondent's answer admitted the termination of Paul Brown.s Charles Moran testified that he was not fired or laid off. Lundstromtestified that Moran was terminated because Respondent was unable tocontact him. The record shows that Moran lived at various times in threedifferent places, at his home in Woburn, at his sister's house, and in histruck. He could apparently only be reached by telephone at his sister's.Under the working relationship, Moran apparently did not report regu-larly at Respondent's plant. Instead, the Company would have to contacthim from time to time for certain assignments. Respondent had attemptedto contact him at his sister's house, but by the time Moran returned thecall at 11 p.m., the assignment had already been given to another dnver.Thereafter, Moran made no effort to obtain other assignments. AlthoughMoran was an active union supporter, the record does not support theallegation that he was discharged for his union activityHOOD INDUSTRIES, INC. 599 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDments amounted to threats in violation of Section 8(a)(1).I have concluded that the issues in this case can be re-solved without reliance on Foley's statements, althoughthey may be helpful as corroborative evidence, and thatthe alleged agency relationship between Respondent andFoley is tenuous at best and generally unsupported in therecord. Accordingly, I have decided to consider Foley'sremarks not as a basis for any independent 8(a)(l) viola-tions but for purposes of background information andcorroborating evidence of some of Respondent's motivesand conduct.4Statements made by Lundstrom. As summarized above,in the afternoon of May 15, 1978, Lundstrom asked Mor-rison if he was going to the union meeting. When Morri-son expressed surprise about the meeting and inquiredhow Lundstrom knew about it, Lundstrom replied thathe had ways of finding out. Lundstrom thereby indicatedthat he had the latest information about the Union, andthat he intended to ascertain which employees were in-volved with it. In the light of all surrounding circum-stances, I find that Lundstrom's interrogation was coer-cive and violated Section 8(a)(l) of the Act. Blue FlashExpress, Inc., 109 NLRB 591 (1954).Similarly, Lundstrom's conversation with John Whar-ton on May 18, 1978, gave rise to a violation of Section8(a)(1). During this conversation, Lundstrom unequivo-cally stated that "if the Union got in ...he would sellthe equipment and all of us drivers would be without ajob." This statement clearly portrays the implication thatRespondent may take adverse action on its own initia-tive, unrelated to economic necessities, if the employeessupported the Union. Similar to threats to close theplant, Respondent created an atmosphere of fear to dis-courage the union activities of its employees. This con-duct is clearly proscribed by Section 8(a)(1) of the Act.N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618--619 (1969).The discontinuation of the trucking operation. Althoughthere is evidence5that Respondent had already contem-plated, in November 1977, prior to the onset of Foley'sillness, taking over his trucking operation, the record in-dicates that Respondent's decision to form B & K wasmade because of the expected incapacitation of Foley. B& K was a subsidiary of Hood, but the record supports afinding that B & K and Hood constituted a single em-ployer within the meaning of the Act. Bruce Hood andKen Lundstrom were the joint owners of both entitiesand functioned as the management in both corporations.They closely controlled the day-to-day activities ofHood and B & K and supervised their employees. C. K.Smith & Co., Inc., 569 F.2d 162 (Ist Cir. 1978).Although Respondent went to considerable efforts toshow that B & K was intended as a temporary expedientto take care of Respondent's trucking needs, and that itsshort existence was unprofitable and burdensome, therecord shows that Respondent went out of the truckingbusiness because of Respondent's union animus. To besure, B & K's operation was not profitable during themonths of April and May (with a loss of $406.85 in April4 Respondent's motion to strike all testimony pertaining to conversa-tions with Foley is hereby denied.5 As supported by the testimony of John Wharton and Nils Swanson.and about $3,200.00 in May), when the decision wasmade to cease its operation. In June, B & K showed aprofit. But the record is not convincing that B & K wasintended to be nothing more than a stop-gap measure for2 or 3 months. Even if Respondent's intentions had beento operate B & K on a temporary basis,6the timing of itsdecisions to go out of the trucking business-first, onApril 6, when the Union had filed its representation deci-sion and then, on June 1, one day after the Union wonthe election-leads necessarily to the inference that theadvent of the Union was the true reason for Respon-dent's decision.This inference is supported by Lundstrom's remarkson May 18 when he told Wharton that if the Union gotin he would sell the equipment and the drivers would bewithout jobs. Moreover, according to the testimony ofNils Swanson, Foley warned him on May 18 that Re-spondent would not stand for a union. Irving Sweetsertestified to a similar conversation with Foley on May 18.And on May 19, Charles Moran had a conversation withFoley where he stated that Bruce Hood would not putup with a union and that he would sell the trucks. Final-ly, on May 22, Foley talked again with Swanson in thepresence of Morrison, suggesting that Respondent wouldsell the equipment and "get gypsies in there to haul theirfreight." In sum, Respondent's decision to cease itstrucking operation and its action in selling the equipmentand terminating the employees, who were members ofthe Union, were motivated by a desire to discourageunion membership and not to bargain with the Union.The issue now presented is whether Respondent's ces-sation of the trucking operation was permissible underTextile Workers Union v. Darlington Manufacturing Co.,380 U.S. 263 (1965). There the Court recognized that anemployer has a right to go out of business for any rea-sons, including antiunion motives. Id. at 268. A partialclosing, however, may have repercussions on the remain-ing business. Accordingly, a partial closing is an unfairlabor practice, according to Darlington, "if motivated bya purpose to chill unionism in any of the remainingplants of the single employer and if the employer mayreasonably have foreseen that such closing would likelyhave that effect." Id. at 275. The General Counsel, how-ever, has not attempted to show, nor does the recordsupport, that Respondent's intentions were to chill union-ism of other employees at Hood or that the employermay reasonably have foreseen such an effect. Rather theGeneral Counsel submits that Darlington is distinguish-able. Relying upon Town & Country Manufacturing Co.Inc., and Town & Country Sales Co., Inc., 136 NLRB1022 (1962), enfd. 316 F.2d 846; B. F. Goodrich GeneralProducts Co., a Division of B. F Goodrich Company, 221NLRB 288 (1975); and R & H Masonary Supply, Inc., 238NLRB No. 149 (1978), the General Counsel argues thatB & K was not a separate identifiable portion of Hoodbut that it operated as an incident thereto, because Hoodrequired the hauling of its products and merely trans-ferred that function from B & K to an outside firm.At first blush, the issue seems to be a close one. Therecord indicates that prior to the formation of B & K,6 This is supported only by the testimony of Hood and Lundstrom HOOD INDUSTRIES, INC.601Foley's operation was that of an independent contractorand not an agent of Hood. The only evidence of anagency relationship was that Hood paid Foley's driverstheir hourly wages directly. In all other respects, Foley'soperation was that of an independent contractor whoowned and maintained the equipment, hired the drivers,decided when to subcontract the trucking business, andgenerally controlled his own operation. In short, whenHood assumed the trucking operation, it took over a sep-arate identifiable entity, and incorporated this line ofbusiness into a separate entity known as B & K Trans-portation Inc. When Respondent decided to cease thetrucking business, it basically involved the original oper-ation which Respondent had taken over from JamesFoley. Hood remained thereafter in essentially the sameposition as it was prior to its purchase of Foley's oper-ation, so that instead of contracting with Foley for thedistribution of its products, Hood now contracted withother hauling firms. Nonetheless, Hood and B & K mustbe considered to have been a single employer, becausethe two individuals, Bruce Hood and Kenneth Lund-strom, owned and operated both entities, closely super-vised both operations, and determined their labor policy.And Respondent or a part of Respondent's operationsimply did not go out of business. Rather, Respondentsold the trucks, discharged the drivers, and contractedfor the trucking service. This aspect of Respondent's op-eration, namely, the subcontracting of the trucking ser-vice, distinguishes this case from Darlington, supra. Anemployer has the right to go partially out of business forantiunion motives (unless its purpose is to chill unionismamong the rest of the employees), but "contracting out"a portion of the business for antiunion considerations vio-lates Section 8(a)(3) and (1) of the Act. For example, inJays Foods, Inc. v. N.L.R.B., 573 F.2d 438, 445 (7th Cir.1978), where the respondent, a producer of snack foods,contracted its trucking operation to another firm becauseof antiunion, or partially antiunion considerations, thecourt considered it to be "well settled that an employerviolates Section 8(a)(3) and (1) of the Act by subcon-tracting part of an integrated business and dismissing thepersons employed therein if the action is motivated atleast in part by antiunion considerations." The courtthere held, in agreement with the Board, that the Re-spondent had violated the Act. See also Wassau SteelCorp. v. N.L.R.B., 377 F.2d 369, 371-372 (7th Cir. 1976).Still for consideration is the issue of whether Respon-dent had an obligation to bargain over the dissolution ofthe trucking operation and the subcontracting of it tooutside firms. Under the guidelines established by theCourt in Fibreboard Paper Products Corp. v. N.L.R.B.,379 U.S. 203 (1964), and by the Board in WestinghouseElectric Corp., 150 NLRB 1574 (1965), it is clear that Re-spondent had an obligation to bargain over this issue. Re-spondent's reliance upon Summit Tooling Company andAce Tool Engineering Co., Inc., and Summit Tooling Com-pany of Ace Tool Engineering Co., Inc., 195 NLRB 479(1972), and Kingwood Mining Company, 210 NLRB 844(1974), is misplaced. Neither of those decisions involvedthe contracting out of part of respondent's operation.Moreover, when, as here, Respondent's antiunion motivefor the contracting out is taken into consideration, theEmployer's bargaining obligation becomes clearer. Foreven in situations where courts have decided that a uni-lateral decision by a company to subcontract its distribu-tion or trucking operation was not the subject of manda-tory bargaining, they have based their decision upon afinding that the partial closing was "unstimulated byunion animus, having its motivation based solely in eco-nomics of operation and not being a substitution of oneset of employees for another." ,X:L.R.B v. Adams Dairy,Inc., 350 F.2d 108 (1965), cert. denied 382 U.S. 1011(1966).The record shows, as summarized above, that Respon-dent has failed and refused to bargain with the Unionover its decision to subcontract the trucking operation.The June 9 meeting was nothing more than a forum inwhich Respondent announced its unequivocal and finaldecision to go out of the trucking business. The Compa-ny made no attempt to prove that the decision was eco-nomically motivated and it made no effort to accommo-date the drivers in finding other employment. All subse-quent efforts by the Union to bargain with Respondentwere met with the response that the Company was nolonger in the trucking business. Any suggestion that theunit which, after the termination of the drivers, consistedof only three shipper-receivers was not a unit appropri-ate for bargaining is not persuasive under these circum-stances. Respondent would be benefiting from its ownwrongful conduct.CONCLUSIONS OF LAW1. The Respondent, Hood Industries, Inc., and itswholly owned subsidiary, B & K Transportation, Inc., isa single employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Teamsters Local 25, a/w International Brotherhoodof Teamsters Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Coercively interrogating an employee concerninghis union activity.(b) Threatening an employee that certain employeeswould lose their jobs because of their union activity.4. Respondent violated Section 8(a)(3) and (1) of theAct by discharging its drivers, John Wharton, IrvingSweetser, Roger Morrison, Nils Swanson, and PaulBrown because of their union activity and by contractingout bargaining unit work because of the union activitiesof its employees.5. Respondent violated Section 8(a)(5) and (1) of theAct by refusing and failing to bargain with the Union asthe duly certified bargaining agent of "all full-time andregular part-time chemical drivers, truck drivers andshipper-receivers" employed by Respondent when it de-cided to subcontract the trucking operation, sell theequipment and discharge the drivers.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. Any other allegations have not been sustained.HOOD INDUSTRIS, INC. 601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Respondent violated Section 8(a)(3) and (1) of the Actby contracting out bargaining unit work and dischargingemployees. Board remedies attempt to put the parties inthe position they would have been but for the unfairlabor practice. Where an employer contracts out bargain-ing unit work and discharges employees in order to in-terfere with their statutory rights, it is appropriate toorder the Employer to reinstate the employees withbackpay and to discontinue the contracting out of thework that those employees had performed. The Boardhas not ordered such a status quo ante remedy in situa-tions where it would be punitive because it would causeundue economic hardship. Great Chinese AmericanSewing Company; Esprit de Corp., 227 NLRB 1670 (1977).In the instant case I do not believe that it would be anundue hardship for Respondent to resume its truckingoperation. And Respondent has not shown that the eco-nomic burden of purchasing trucks and resuming itstrucking operations would endanger the continued viabil-ity of Respondent. I therefore recommend that Respon-dent be ordered to reestablish its trucking operation, andto reinstate Wharton, Sweetser, Morrison, Swanson, andBrown and to make them whole for any loss of earningsand other benefits resulting from their discharges by pay-ment to each of them of a sum of money equal to theamount each normally would have earned as wages andother benefits from the date of his discharge to the dateon which reinstatement is offered, less net earningsduring that period. The amount of backpay shall be com-puted in the manner set forth in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest thereon to becomputed in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).'In view of the seriousness of Respondent's violations, Irecommend that Respondent be ordered to cease anddesist from in any manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed to them in Section 7 of the Act.8It is recommended that Respondent be ordered to pre-serve and, upon request, make available to the Board orits agents, for examination and copying, all payroll re-cords, social security payment records, timecards, per-sonnel records and reports, and all other records neces-sary to analyze the amount of backpay due.It is further recommended that Respondent be orderedto recognize and bargain with the Union as the exclusivecollective-bargaining representative of the employees inthe described bargaining unit:All full-time and regular part-time chemical drivers,truck drivers and shipper-receivers employed by theEmployer at 14 Audubon Road, Wakefield, Massa-7See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).e N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941);Boston Pet Supply, Inc., 227 NLRB 1891 (1977).chusetts, but excluding all office clerical employees,production and maintenance employees, managerialemployees, professional employees, guards and su-pervisors as defined in the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER9The Respondent, Hood Industries, Inc., and its whollyowned subsidiary B & K Transportation, Inc., Wakefield,Massachusetts, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Coercively interrogating employees concerningunion activities.(b) Threatening employees that they would be dis-charged because of their union activity.(c) Discharging or otherwise discriminating againstany employee because of the union activities of its em-ployees.(d) Contracting out bargaining unit work because ofthe union activities of its employees.(e) Refusing to recognize and bargain with TeamstersLocal 25, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, asthe exclusive collective-bargaining representative of itsemployees in the unit described herein in the Section ofthis Decision entitled, "The Remedy."(f) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed to them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Reestablish its own trucking operation.(b) Offer John Wharton, Irving Sweetser, Roger Mor-rison, Nils Swanson, and Paul Brown immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for their lossof earnings in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Upon request, recognize and bargain with Team-sters Local 25, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive collective-bargaining representativeof its employees in the bargaining unit set forth above,a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. HOOD INDUSTRIES, INC.603with respect to wages, hours, and other terms and condi-tions of employment; and, if an understanding is reached,embody such understanding in a signed agreement.(e) Post at its Wakefield, Massachusetts, place of busi-ness copies of the attached notice marked "Appendix." 'Copies of said notice, on forms provided by the Regional'o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Director for Region 1, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.